UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Amendment No. 1 to FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2006 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to COMMISSION FILE NUMBER 000-27915 GENIUS PRODUCTS, INC. (Exact name of registrant as specified in its charter) DELAWARE 33-0852923 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2230 BROADWAY SANTA MONICA, CA 90404 (Address of principal executive offices) (310) 453-1222 (Registrant’s telephone number) 740 LOMAS SANTA FE, SUITE 210 SOLANA BEACH, CA 92075 (Former name, former address and former fiscal year, if changed since last report) Check whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ an accelerated filer ¨ or a non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.): Yes ¨No x There were 60,762,626 shares outstanding of the issuer’s Common Stock as of May11, 2006. EXPLANATORY NOTE On April 12, 2007, the Audit Committee of the Board of Directors of the Company,acting on a recommendation from the Company’s management, determined that the Company’s unaudited condensed consolidated financial statements as of and for the quarters ended March31, June 30, and September 30, 2006 should be restated to revise the accounting and related disclosures for net revenues, cost of revenues, gross profit, net loss, basic and diluted loss per common share, accounts receivable, production masters, film library, accrued expenses, and stockholders’ equity. The impact of the restatements on the quarter ended March31, 2006 is further discussed in Note 2 to the unaudited condensed consolidated financial statements included herein. This amendment is being filed for the purpose of amending and restating Items 1, 2 and 4 of Part I and Item6 of Part II of the Form 10-Q originally filed solely to the extent necessary (i)to reflect the restatement of the Company’s unaudited condensed consolidated financial statements as of and for the period ended March 31, 2006, as described in Note 2 to the unaudited condensed consolidated financial statements, (ii)to make revisions to “Management’s Discussion and Analysis of Financial Condition and Results of Operations” as warranted by the restatement, (iii)to make revisions to Item4 of Part I to reflect our evaluation of controls and procedures as of the date of filing of this amendment, (iv)to update the certifications required by the Sarbanes-Oxley Act of 2002, and (v)to update the exhibits. This Amendment No.1 to Quarterly Report on Form 10-Q is as of the date of the Form 10-Q originally filed, except for material subsequent events more fully described in Note 2 to the unaudited condensed consolidated financial statements. 2 GENIUS PRODUCTS, INC. AND SUBSIDIARIES INDEX PAGE PARTI FINANCIAL INFORMATION Item1 Financial Statements Condensed Consolidated Balance Sheets at March 31, 2006 (unaudited) and December31, 2005 (audited) 5 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2005 (unaudited) and 2006 (unaudited) 6 Condensed Consolidated Statements of Cash Flow for the Three Months Ended March 31, 2005 (unaudited) and 2006 (unaudited) 7 Notes to Condensed Consolidated Financial Statements (unaudited) 8 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item3 Quantitative and Qualitative Disclosures About Market Risk 25 Item4 Controls and Procedures 25 PARTII OTHER INFORMATION Item1 Legal Proceedings 26 Item2 Unregistered Sales of Equity Securities and Use of Proceeds 26 Item3 Defaults Upon Senior Securities 26 Item4 Submission of Matters to a Vote of Security Holders 26 Item5 Other Information 26 Item6 Exhibits 26 SIGNATURES 27 3 NOTICE ABOUT FORWARD-LOOKING STATEMENTS This report includes forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 relating to, among other things, our goals, plans and projections regarding our financial position, results of operations, market position, product development and business strategy. These statements may be identified by the use of words such as “will,” “may,” “estimate,” “expect,” “intend,” “plan,” “believe,” “should”, “would”, “could” or the negative of these terms and other terms of similar meaning in connection with any discussion of future operating or financial performance. All forward-looking statements are based on our current views with respect to future events, are based on assumptions and involve inherent risks and uncertainties, including factors that could delay, divert or change any of them, and could cause action outcomes and results to differ materially from current expectations. These factors include, among other things, our inability to raise additional working capital, changes in debt and equity markets, increased competitive pressures, changes in our business plan, our inability to complete the transaction with The Weinstein Company, the anticipated timing and financial performance of new DVD releases including Derailed, Hoodwinked, Mrs.Henderson Presents, Wolf Creek, The Matador, and sequels to Sin City, Scary Movie, and Kill Bill, and changes in the retail DVD and entertainment industries. Also, these forward-looking statements present our estimates and assumptions only as of the date of this report. For further details and a discussion of these and other risks and uncertainties, see “Forward-Looking Statements” and “Risk Factors” in our most recent Annual Report on Form 10-K. Unless otherwise required by law, we undertake no obligation to publicly update any forward-looking statement, whether as a result of new information, future events or otherwise. 4 PART I - FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS GENIUS PRODUCTS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS December31, 2005 March31, 2006 Restated (Note 2) (unaudited) ASSETS Current assets: Cash and cash equivalents $ 30,597,164 $ 18,402,355 Accounts receivable, net of allowance for doubtful accounts and sales returns of $6,908,789 and $8,366,779 2,406,658 42,038,129 Inventories, net 5,567,953 9,441,962 Prepaid expenses 703,875 565,460 Notes receivable, related party 750,000 — Total current assets 40,025,650 70,447,906 Restricted cash — 300,650 Property and equipment, net 396,358 620,489 Film library and production masters, net of accumulated amortization of $4,027,308 and $4,401,737 19,727,179 20,288,203 Notes receivable, related party 1,712,353 1,547,102 Goodwill 14,487,917 14,487,917 Deposits and other 15,545 195,913 Total assets $ 76,365,002 $ 107,888,180 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 9,242,560 $ 13,542,394 Notes payable 5,379,296 200,000 Remittance to licensor — 16,257,453 Accrued expenses 3,307,893 8,802,175 Deferred revenue — 16,262,426 Customer deposits 189,423 189,423 Debentures payable 50,750 — Redeemable common stock 414,471 — Total current liabilities 18,584,393 55,253,871 Deferred gain, related party 1,212,353 1,292,623 Deferred tax liability 1,380,338 1,334,233 Total liabilities 21,177,084 57,880,727 Commitments and contingencies Stockholders’ equity Preferred stock, $.0001 par value; 10,000,000 shares authorized; no shares outstanding — — Common stock, $.0001 par value; 100,000,000 shares authorized; 60,438,154 and 60,622,626 shares outstanding 6,044 6,062 Additional paid-in capital 93,919,755 95,458,993 Accumulated deficit (38,737,881 ) (45,457,602 ) Total stockholders’ equity 55,187,918 50,007,453 Total liabilities and stockholders’ equity $ 76,365,002 $ 107,888,180 See accompanying notes to condensed unaudited interim financial statements 5 GENIUS PRODUCTS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March31, 2005 2006 Restated (Note 2) Revenues, net of sales returns, discounts and allowances of $209,304 and $8,843,308, respectively $ 2,555,886 $ 27,912,097 Total cost of revenues 2,666,801 28,797,191 Gross loss (110,915 ) (885,094 ) Operating expenses (income): General and administrative 2,114,769 5,683,052 Gain on sale, related party — (40,267 ) Total operating expenses 2,114,769 5,642,785 Loss from operations (2,225,684 ) (6,527,879 ) Interest and other income (expense), net (5,840 ) (237,947 ) Loss before provision for income taxes (2,231,524 ) (6,765,826 ) Provision (benefit) for income taxes 800 (46,105 ) Net loss $ (2,232,324 ) $ (6,719,721 ) Basic and diluted net loss per share $ (0.08 ) $ (0.11 ) Basic and diluted weighted average shares 28,000,009 60,465,789 See accompanying notes to condensed unaudited interim financial statements 6 GENIUS PRODUCTS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March31, 2005 2006 Restated (Note 2) Cash flows from operating activities: Net loss $ (2,232,324 ) $ (6,719,721 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization 35,922 48,185 Amortization of film library — 311,089 Change in allowance for doubtful accounts and provision for returns (837,217 ) 9,146,531 Change in provision for obsolete inventory — (178,041 ) Common stock issued for services 58,579 19,100 Stock compensation expense — 920,833 Interest expense on redeemable common stock 4,825 — Increase (decrease) in Debentures payable — (50,750 ) Increase (decrease) in Deferred gain, related party — 80,270 Changes in assets and liabilities: (Increase) decrease in Accounts receivable 2,687,842 (48,778,002 ) (Increase) decrease in Inventories 646,738 (3,695,968 ) (Increase) decrease in Prepaid expenses, notes receivable, deposits and other 16,800 873,298 (Increase) decrease in film library (878,189 ) (872,113 ) Increase (decrease) in Accounts payable (4,723,799 ) 4,299,834 Increase (decrease) in Accrued expenses 137,912 5,494,282 Increase (decrease) in Deferred revenue — 16,262,426 Increase (decrease) in Remittance to licensor — 16,257,453 Increase (decrease) in Deferred tax liability — (46,105 ) Net cash used in operating activities (5,082,911 ) (6,627,399 ) Cash flows from investing activities: AVM cash, net of expenses paid in cash (188,886 ) — Restricted cash — (300,650 ) Purchase of property and equipment (36,857 ) (272,316 ) Net cash used in investing activities (225,743 ) (572,966 ) Cash flows from financing activities: Payments on notes payable — (5,179,296 ) Payments on short-term debt (2,349,219 ) — Payments of offering costs (718,589 ) — Proceeds from exercise of options 83,580 138,551 Proceeds from exercise of warrants 557,560 46,301 Proceeds from issuance of common stock 10,300,000 — Net cash (used in) provided by financing activities 7,873,332 (4,994,444 ) Net increase (decrease) in cash and equivalents 2,564,678 (12,194,809 ) Cash and cash equivalents at beginning of period 1,223,880 30,597,164 Cash and cash equivalents at end of period $ 3,788,558 $ 18,402,355 Supplemental disclosure of cash flow information: Warrants issued for offering costs $ 1,014,986 $ — Issuance of common stock for offering costs $ 350,000 $ — Interest paid $ 1,015 $ 74,060 Taxes paid $ 800 $ — See accompanying notes to condensed unaudited interim financial statements 7 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1. NATURE OF BUSINESS Genius Products, Inc. (“we”, “our” or “the Company”) produces, publishes and distributes digital versatile discs or DVDs, universal mini discs or UMDs, and compact discs or CDs. Our products are marketed under both proprietary and licensed brands. We sell directly to major retailers and to third party distributors. We also sell our products through various websites on the Internet. THE WEINSTEIN COMPANY TRANSACTION. On December5, 2005, we entered into a Master Contribution Agreement (the “Agreement”) in connection with the formation of a new venture (an entity hereafter referred to as the “Distributor”) to exploit the exclusive U.S. home video distribution rights to feature film and direct-to-video releases owned or controlled by The Weinstein Company (“TWC”) (the “Transaction”) (see Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations—Recent Strategic Transactions). Under the terms of the Agreement, at the closing of the Transaction (“Closing”), which is expected to be during the second quarter of 2006, we will contribute to the Distributor substantially all of our assets, employees and existing businesses and certain liabilities, and the Distributor will hold a distribution agreement from TWC entitling it to distribute in the United States, and receive a distribution fee on, all filmed entertainment for which TWC owns or controls U.S. home video distribution rights. The Distributor will be 70% owned by TWC or its affiliates and 30% owned by us. The Company’s interest in the Distributor will consist of Class G Units representing a 30% membership interest in the Distributor, and the interest of TWC or its affiliates will consist of Class W Units representing a 70% membership interest in the Distributor. The 70% interest in the Distributor held by TWC or its affiliates will be redeemable, at their option at any time from one year after the Closing, for up to 70% of our outstanding common stock, or with their approval, cash. We expect to file a proxy in late May or June 2006 to obtain shareholder approval for this Transaction. Commencing on December5, 2005 through the Closing, we are operating under an interim distribution agreement with TWC and are recording the results from titles we first released for TWC in March 2006 in our financial statements. BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES. The accompanying condensed consolidated financial statements as of and for the three months ended March 31, 2006 and 2005 have been prepared by us and are unaudited. The condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles, pursuant to the rules and regulations of the Securities and Exchange Commission. In the opinion of management, the accompanying condensed consolidated financial statements include all adjustments of a normal recurring nature that are necessary for a fair presentation of the results of operations and cash flows for the interim periods presented. Certain information and footnote disclosures normally included in financial statements have been condensed or omitted pursuant to such rules and regulations. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Although we believe that the disclosures are adequate to make the information presented not misleading, it is suggested that these interim consolidated financial statements be read in conjunction with the consolidated financial statements and the notes thereto included in the Company’s Form 10-K for the year ended December 31, 2005. Amounts related to disclosures of December 31, 2005 balances within these interim statements were derived from the aforementioned Form 10-K. The results of operations for the three months ended March 31, 2006 are not necessarily indicative of the results to be expected for the full year. CONCENTRATIONS OF CREDIT RISK. For the three month period ended March31, 2006, Wal-Mart and Blockbuster accounted for 37.8% and 13.8% of net revenues, respectively. At March31, 2006 these customers comprised 34.1% and 12.6%, respectively, of the accounts receivable before allowances. For the three months ended March31, 2005, Sam’s Club, Target, 99 Cent Only Stores, and Anderson Merchandisers accounted for 16%, 14%, 13%, and 13% of net revenue, respectively. For the three months ended March31, 2006, these customers accounted for 1.5%, 7.4%, 0%, and 1.6% of net revenues, respectively. At March31, 2005, these customers comprised 9.9%, 4.0%, 0% and 11.7%, respectively, of the accounts receivable before allowances. 8 Financial instruments that potentially subject us to concentration of credit risk consist primarily of temporary cash investments and trade receivables. The Company restricts investment of temporary cash investments to financial institutions with investment grade credit ratings. We provide credit in the normal course of business to customers located throughout the United States. We perform ongoing credit evaluations of our customers, generally do not require collateral and maintain allowances for potential credit losses which, when realized, have been within the range of management’s expectations. STOCK-BASED COMPENSATION. In December 2004, the Financial Accounting Standards Board (“FASB”)revised Statement of Financial Accounting Standards (“SFAS”) No.123 (“SFAS No. 123R”), “Share-Based Payment,” which establishes accounting for share-based awards exchanged for employee services and requires companies to expense the estimated fair value of these awards over the requisite employee service period. The accounting provisions of SFAS No. 123R became effective for the Company beginning on January1, 2006. Under SFAS No. 123R, share-based compensation cost is measured at the grant date, based on the estimated fair value of the award, and is recognized as expense over the employee’s requisite service period. The Company adopted the provisions of SFAS No. 123R using a modified prospective application. The valuation provisions of SFAS No. 123R apply to new awards and to awards that are outstanding on the effective date and subsequently modified or cancelled. Share-based compensation expense recognized under SFAS No. 123R includes share-based awards granted subsequent to December 31, 2005, based on the grant date fair value estimated in accordance with the provisions of SFAS No. 123R as well as share-based awards granted prior to, but not yet vested as of December 31, 2005, based on the grant date fair value estimated in accordance with the provisions of SFAS No. 123R. In accordance with the modified prospective method, the consolidated financial statements for prior periods have not been restated to reflect, and do not include, the share-based compensation impact of SFAS No. 123R. INCOME TAXES. For the first three months ended March 31, 2006, the Company recognized a tax benefit of approximately $2.69 million, which was substantially offset by a valuation allowance of $2.64 million. As a result, the Company recorded $0.05 million of tax benefits attributable to the liability recognized from the purchase accounting in connection with the Wellspring acquisition. The Company currently has a full valuation allowance on its deferred tax assets and has recorded a net deferred tax liability relating to the purchase accounting in connection with the Wellspring acquisition. Based on the Company’s assessment of all available evidence, the Company concluded that it is not more likely than not that its deferred tax assets will be realized. Management will continue to monitor the future recoverability of the tax assets which have a full valuation allowance as of March 31, 2006. Pursuant to Internal Revenue Code Sec. 382 and 383, certain changes in the ownership structure (common stock issuances in the case of Genius Products, Inc.) may partially or fully limit future use of net operating losses and tax credits available to offset future taxable income and future tax liabilities, respectively. The Company’s net operating loss carryforwards are subject to substantial annual limitations due to changes in ownership structure that occurred prior to December 31, 2005. REVENUE RECOGNITION. Revenue from the sale or licensing of films is recognized upon meeting all recognition requirements of Statement of Position (“SOP”) 00-2, “Accounting by Producers or Distributors of Films” (“SOP 00-2”) and Staff Accounting Bulletin (“SAB”) No. 104, “Revenue Recognition.” Revenues are recorded upon the receipt of goods by the customer for titles that do not have a “street date” (when it is available for sale by the customer). If a title has a street date, we recognize the initial shipment as revenue on that street date and all subsequent shipments after street date are recognized as revenue upon receipt of goods by the customer. Under revenue sharing arrangements, rental revenue is recognized on or after the street date and when we are entitled to receipts and such receipts are determinable. Costs of sales and an allowance for returns are recorded at the time of revenue recognition. The allowance for returns calculation is based upon an analysis of historical customer and product returns performance as well as current customer inventory data as available. Updates to the returns calculation are performed quarterly. Revenues from the theatrical release of films are recognized at the time of exhibition based on our participation with box office receipts. Revenues from royalties are recognized when received. Revenues from licensing are recognized when the title is available to the licensee. Cash payments received are recorded as deferred revenue until all the conditions of revenue recognition have been met. Long-term, non-interest bearing receivables are discounted to present value. 9 ACCOUNTING CHANGES. In May2005, the FASB issued SFAS No.154, “Accounting Changes and Error Corrections” (“SFAS No.154”), an amendment to Accounting Principles Bulletin Opinion No.20, “Accounting Changes” (“APB No.20”), and SFAS No.3, “Reporting Accounting Changes in Interim Financial Statements”. Though SFAS No.154 carries forward the guidance in APB No.20 and SFAS No.3 with respect to accounting for changes in estimates, changes in reporting entity, and the correction of errors, SFAS No.154 establishes new standards on accounting for changes in accounting principles, whereby all such changes must be accounted for by retrospective application to the financial statements of prior periods unless it is impracticable to do so. SFAS No.154 is effective for accounting changes and error corrections made in fiscal years beginning after December15, 2005, with early adoption permitted for changes and corrections made in years beginning after May2005. We implemented SFAS No.154 in our fiscal year beginning January1, 2006. The adoption of SFAS No. 154 did not have a material impact on our financial position or results of operations for the quarter ended March 31, 2006. RECLASSIFICATION. Certain line items have been reclassified in the accompanying financial statements to conform to the presentation in the annual report on Form 10-K for the year ended December 31, 2006. RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS. In February 2006, the FASB issued SFAS No.155, “Accounting for Certain Hybrid Financial Instruments”, which amends SFAS No.133, “Accounting for Derivatives Instruments and Hedging Activities” and SFAS No.140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishment of Liabilities”. SFAS No.155 amends SFAS No.133 to narrow the scope exception for interest-only and principal-only strips on debt instruments to include only such strips representing rights to receive a specified portion of the contractual interest or principal cash flows. SFAS No.155 also amends SFAS No.140 to allow qualifying special-purpose entities to hold a passive derivative financial instrument pertaining to beneficial interests that itself is a derivative instrument. We are currently evaluating the impact of this new Standard but believe that it will not have a material impact on our financial position, results of operations, or cash flows. This Statement is effective for all financial instruments acquired or issued after the beginning of an entity’s first fiscal year that begins after September15, 2006. NOTE 2. UNAUDITED RESTATEMENT OF QUARTER ENDED MARCH 31, 2006 On April 12, 2007, we determined that it was necessary to restate our unaudited condensed consolidated financial statements and other financial information as of and for the quarter ended March 31, 2006. The restatements that we made at that time related to the following corrections of errors: 1.The Company revised the computation of its stock option non-cash compensation expense under the provisions of SFAS No. 123R and Emerging Issues Task Force (“EITF”) Issue No. 96-18 (“EITF 96-18”), “Accounting for Equity Instruments That Are Issued to Other Than Employees for Acquiring, or in Conjunction with Selling, Goods or Services” (“Stock Option Compensation Expense”), for the fiscal quarter ended March 31, 2006. For the three months ended March 31, 2006, the Company decreased its Stock Option Compensation Expense by $0.1 million. 2.The Company revised its reported net revenue amounts for the fiscal quarter ended March 31 2006 to properly reflect net revenue in the appropriate periods and to comply with the provisions of EITF 01-09, “Accounting for Consideration Given by a Vendor to a Customer.” The total non-cash adjustment required to decrease revenue for the three months ended March 31, 2006 was $0.7 million. 3.The Company revised its advertising and marketing expense to properly expense advertising and marketing related items as incurred and revised participations expense to comply with the provisions of SOP 00-2. The Company increased advertising and marketing expense by $2.6 million and reduced participation expense by $1.5 million for the three months ended March 31, 2006. 4.The Company reduced an accrued liability on its balance sheet by approximately $0.4 million for the fiscal quarter ended March 31, 2006, to reflect that the Company does not have any obligation associated with redeemable common stock that had been accrued for and disclosed in prior fiscal periods. The redeemable common stock was reclassified to additional paid-in capital. 5.The Company revised its tax provision amounts for the fiscal quarter ended March 31, 2006 to properly reflectits tax provision for this period. The need for this correction resulted from the liability recognized in purchase accounting in connection with the Wellspring acquisition. For the three months ended March 31, 2006 the Company decreased its tax provision by $46,000. 10 6.The Company revised the presentation of its advertising and marketing expenses and bad debt expense for the fiscal quarter ended March 31, 2006 to reclassify these amounts from operating expenses to cost of revenues. The effects of the restatement on net revenues, cost of revenues, gross profit, provision for taxes, net loss, basic and diluted loss per common share, accounts receivable, production masters, film library, accrued expenses, and stockholders’ equity as of and for the quarter ended March 31, 2006 are as follows: (In thousands, except per share amounts) Three months ended March 31, 2006 As Originally Reported Restatement Adjustments As Restated Net revenues $ 28,583 $ (671 ) $ 27,912 Cost of revenues 23,181 5,616 28,797 Gross profit (loss) 5,402 (6,287 ) (885 ) Provision (benefit) for income taxes - (46 ) (46 ) Net loss (5,674 ) (1,046 ) (6,720 ) Loss per common share: Basic and diluted (0.09 ) (0.02 ) (0.11 ) Accounts receivable 42,038 - 42,038 Total current assets 70,448 - 70,448 Production masters 5,195 (5,195 ) - Film library 15,093 5,195 20,288 Total assets 108,053 (165 ) 107,888 Accrued expenses 6,410 2,392 8,802 Total current liabilities 54,754 500 55,254 Stockholders' equity 50,746 (739 ) 50,007 NOTE 3. RESTRICTED CASH Restricted cash of $0.3 million at March 31, 2006 represents cash invested in certificates of deposit to collateralize a letter of credit issued to a landlord for an office lease. NOTE 4. INVENTORY Inventories consist of raw materials and finished goods and are valued at the lower of cost or market. December31,2005 March31,2006 (unaudited) Raw materials $ 71,085 $ 96,991 Finished goods 7,798,303 11,468,365 7,869,388 11,565,356 Allowance for obsolescence (2,301,435 ) (2,123,394 ) Inventories, net $ 5,567,953 $ 9,441,962 NOTE 5. PROPERTY AND EQUIPMENT Property and equipment purchases are recorded at cost and are depreciated and amortized over the estimated useful lives of the assets (three to seven years generally) using the straight-line method. December31,2005 March31,2006 (unaudited) Usefullives Computers and equipment $ 711,646 $ 932,902 3-5 years Furniture and fixtures 35,445 37,900 3-7 years Leasehold improvements 22,365 22,365 Lesser of lease term or useful life Tools and dies — 43,535 3 years 769,456 1,036,702 Accumulated depreciation and amortization (373,098 ) (416,213 ) Property and equipment, net $ 396,358 $ 620,489 Depreciation expense for the three months ended March31, 2006 and March31, 2005 was $48,185 and $33,510, respectively. 11 NOTE 6. INVESTMENT IN FILMS AND VIDEO Following are the components of our Production Masters and Film Library balances: December31, 2005 March31, 2006 (unaudited) Titles released, net of accumulated amortization $ 4,573,191 $ 5,195,468 Acquired library, net of accumulated amortization 14,551,096 14,477,769 Titles acquired and not released 602,892 614,966 $ 19,727,179 $ 20,288,203 We expect approximately 49.1% of titles released, net of accumulated amortization and excluding acquired library, will be amortized during the three year period ended December31, 2008. The Company expects approximately 80% of titles released, net of accumulated amortization and excluding acquired library, will be amortized during the seven year period ended December31, 2012 as the library of titles released is comprised primarily of mature titles which provide a longer, steadier stream of revenue. The acquired library, including titles acquired and not released, of $15.1 million, net of accumulated amortization at March31, 2006, is the Wellspring library that was acquired as part of the acquisition of AVMC and Wellspring Media, Inc. on March22, 2005. The Wellspring library is amortized over its expected revenue stream for a period of ten years from the acquisition date. The remaining amortization period on the library which includes titles acquired and not released as of March31, 2006 is approximately nine years on unamortized costs of $15.1 million. We estimate total amortization expense for all of our libraries for 2006 to be $3.6 million. We expect that we will pay accrued participation liabilities of $4.0 million during the twelve month period ending December31, 2006. NOTE 7. ACQUISITION OF AVMC On March21, 2005, we completed our acquisition of American Vantage Media Corporation (“AVMC”), a subsidiary of American Vantage Companies (“AVC”). The acquisition was completed through an Agreement and Plan of Merger (“Merger Agreement”) which provided for the issuance to AVC of (i)7,000,000 shares of our common stock valued at $2.27 per share and (ii)warrants to purchase 1,400,000 shares of our common stock, half at an exercise price of $2.56 per share and half at an exercise price of $2.78 per share, plus our assumption of approximately $15.2 million in debt of AVMC. The fair value of these warrants was estimated as $1,596,482 using the Black-Scholes model with the following weighted average assumptions: expected volatility of 60%, risk free interest of 4.2%, an expected life of five years and no expected dividends. The purchase price is approximated by using the average closing market price of our common stock over the two-day period before and after the sale was announced. Direct costs incurred for the acquisition of $1,559,911 include $238,886 for legal and professional services related to the valuation of the Wellspring library, as well as a transaction fee of $1,249,183 paid in the form of 550,301 shares issued at a value of $2.27 per share, and 63,000 warrants, half at an exercise price of $2.56 and half at an exercise price of $2.78, for $71,842. The value of the warrants was estimated using the Black-Scholes model with the following weighted average assumptions: expected volatility of 60%, risk free interest of 4.2%, an expected life of five years and no dividends. The fair value of the warrants was classified as equity in 2005 in accordance with EITF No. 00-19, “Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Company’s Own Stock.” The total purchase price of the Wellspring acquisition was allocated to the estimated fair value of assets acquired and liabilities assumed as set forth in the following table: Current assets $ 4,073,887 Property and equipment 31,414 Wellspring library 15,379,258 Other assets 238,167 Liabilities assumed (13,783,912 ) Deferred tax liability (1,380,338 ) Goodwill 14,487,917 Total Consideration $ 19,046,393 12 After the acquisition of AVMC, we consider the Company as one operating segment and reporting unit. Goodwill from the acquisition is accounted for in accordance with SFAS No. 142 “Goodwill and Intangible Assets.” The Wellspring library acquired in the transaction is accounted for in accordance with SOP 00-2. None of the goodwill is expected to be deductible for tax purposes. The following unaudited pro forma information represents our condensed consolidated results of operations as if the acquisition of AVMC had occurred on January1, 2005. Such pro forma information does not purport to be indicative of the results that would have been obtained had these events actually occurred at the beginning of the periods presented, nor does it intend to be a projection of future results. ThreeMonthsEnded March31, 2005 Pro forma net revenue $ 4,265,667 Pro forma net loss $ (3,715,281 ) Pro forma net loss per share Basic and diluted $ (0.13 ) NOTE 8. NOTES PAYABLE AND CONVERTIBLE DEBENTURES On March21, 2005, we completed our acquisition of AVMC (see Note 7). As part of this acquisition, we assumed notes payable to certain individuals and entities with a total principal balance of $4.0 million, bearing interest at 7%, payable quarterly, and a maturity date of February3, 2006. We repaid $3.8 million of these notes on February7, 2006 and withheld payment on the balance as part of our contractual right to reserve for certain potential liabilities associated with the acquisition. On October4, 2005, we entered into a Note and Warrant Purchase Agreement (the “Purchase Agreement”) with a group of investors (collectively, the “Investors”). Under the Purchase Agreement, the Investors loaned a total of $4.0 million to us in exchange for (i)promissory notes in favor of the Investors (the “Notes”) with a total principal balance of $4.0 million and (ii)five-year warrants to purchase a total of 280,000 shares of our common stock, par value $0.0001 per share, with an exercise price per share equal to $1.88 (the last reported sales price of our common stock, as reported by the Over the Counter Bulletin Board, on the closing date of October5, 2005). The discount allocated to the warrants was $0.3 million, calculated using the Black-Scholes Model, with the following weighted average assumptions: expected volatility 60%; risk-free interest rate of 4.2%; expected life of five years and no dividends payable. The fair value of the warrants was classified as equity in 2005 in accordance with EITF 00-19. The discount is amortized over the life of the Notes. As of December31, 2005 the amortized discount was $0.2 million. On December5, 2005, we repaid $2.5 million of the October4, 2005 Notes with proceeds from our December 2005 private equity financing, and on March6, 2006 we repaid the remaining $1.5 million. In 2001, we issued a convertible debenture for $50,750 to a shareholder in place of redeemable common stock. The debenture bore interest at 8%, was due March31, 2002, and was convertible into common shares at $.50 per share; however, the conversion feature of this debenture has expired. Interest on the debenture was accrued through December31, 2005. There was no beneficial conversion interest related to this debenture. We repaid the balance of the debenture in February 2006. NOTE 9. REMITTANCE TO LICENSOR AND DEFERRED REVENUE Under the interim distribution agreement with TWC (see Note 1), we record as net revenues the full amount we receive from sales of home video products (net of reserves and allowances), deduct our distribution fee, costs of goods sold (including manufacturing expenses) and certain marketing expenses, and remit the balance to TWC. The Remittance to licensor of $16.3 million at March31, 2006 primarily relates to amounts owed to TWC from sales of TWC’s title, Derailed that we released on DVD during the quarter ended March31, 2006. 13 The deferred revenue of $16.3 million at March31, 2006 primarily related to invoices for shipments of Mrs.Henderson Presents, Wolf Creek, and Have No Fear: The Life of Pope John Paul II which had street dates subsequent to March 31, 2006. NOTE 10. ACCRUED EXPENSES The components of accrued expenses at December31, 2005 and March31, 2006 were: December31,2005 March31,2006 Restated (Note 2) (unaudited) Accrued payroll and related items $ 483,697 $ 118,266 Accrued commissions 373,510 197,806 Unearned revenue 262,742 38,400 Accrued severance 308,591 241,330 Tax payable 74,637 74,637 Other accrued expense 1 1,804,716 8,131,736 Total accrued expenses $ 3,307,893 $ 8,802,175 1 Other accrued expense primarily relates to accrued purchases for inventory related to The Weinstein Company titles as of March 31, 2006. On February20, 2006 we announced that Wellspring Media’s home entertainment distribution operations will transfer to our facility located in Santa Monica, California and that Wellspring will no longer distribute films theatrically. The primary goal of this corporate realignment is to improve our operating efficiencies. We estimated that we would incur costs of approximately $450,000 in connection with this action. These costs consist primarily of one-time termination benefits of which we paid approximately $208,000 in the quarter ended March 31, 2006. We expect to pay the remaining balance by May 2006 when we complete the reorganization. NOTE 11. COMMITMENTS AND CONTINGENCIES OPERATING LEASES The Company leases certain facilities and computer equipment under non-cancelable operating leases. Rental expense for the three months ended March31, 2006 and 2005 was $239,601 and $34,795, respectively As of March31, 2006, the future minimum annual rental commitments required under existing non-cancelable operating leases are as follows: Remainderof 2006 2007 2008 2009 2010 Thereafter Total Lease obligations $ 804,465 $ 1,092,459 $ 976,302 $ 728,507 $ 734,880 $ 185,068 $ 4,521,681 Except as described below, we are not a party to any legal or administrative proceedings, other than routine litigation incidental to our business that we do not believe, individually or in the aggregate, would be likely to have a material adverse effect on our financial condition or results of operations. WELLSPRING MATTER On March21, 2005, we completed our acquisition of American Vantage Media Corporation and its subsidiary, Wellspring Media, Inc. (“Wellspring”). On or about March14, 2005, a complaint was filed in U.S. Bankruptcy Court for the District of Delaware against Wellspring requesting a judgment in excess of $3,000,000. The complaint was filed by the Chapter 7 Trustee of the Winstar Communications, Inc. Estate (“Winstar”). The details of this matter are discussed below. In September 2001 (prior to the acquisition of Wellspring by American Vantage Media), Winstar (or its predecessor) sold a subsidiary, Winstar TV& Video (“TV& Video”), to Wellspring in exchange for $2,000,000 in cash and a promissory note in the amount of $3,000,000. The merger agreement provided that in the event the working capital of TV& Video was determined to be less than $3,000,000 at the closing of the merger, the sole remedy of Wellspring was a reduction in the principal amount of the promissory note by the difference between $3,000,000 and the actual amount of the working capital. The accountants for Wellspring determined that at the time of the closing of the merger, TV& Video had a working capital deficit. Based upon this determination and the provisions of the merger agreement, Wellspring determined that the amount due under the promissory note should be reduced to zero, and as a result no payment was made. On November30, 2001, Wellspring informed Winstar of its determination regarding the working capital deficit, and Winstar subsequently advised Wellspring that it disputed the determination. Since 2001, Wellspring and Winstar have engaged in discussions in an effort to settle the dispute over the working capital calculation, but no settlement has been reached. 14 We believe that, if an adverse judgment against Wellspring occurs or an adverse settlement is reached, our subsidiaries, Wellspring and American Vantage Media, will be entitled to full indemnification against any such losses by the initial owners of Wellspring (prior to American Vantage Media), and we will be entitled to indemnification by American Vantage Companies. However, if the outcome of this litigation is adverse to us, and we are required to pay significant monetary damages that are not indemnified by others, our financial condition and results of operations will likely be materially and adversely affected. FALCON PICTURE GROUP MATTER In October 2005, we commenced litigation against Falcon Picture Group, LLC (“Falcon”) in the Superior Court of San Diego County, Case No. GIN047884 seeking damages of $975,000 arising out of Falcon’s breach of the license agreement. In October 2005, Falcon commenced litigation against the Company in the Circuit Court of Cook County, Illinois, Case No.05H16850 (the “Illinois Proceeding”), based upon allegations, among other things, that the Company breached the terms of a license agreement by refusing to pay certain royalties to which Falcon supposedly was entitled. Falcon seeks a damages award of approximately $83,332 subject to proof at trial. Falcon further alleges that as a result of the Company’s purported default under the license agreement, Falcon is entitled to judgment declaring the license agreement to have been lawfully terminated. Although the Company has not yet responded to the complaint in the Illinois proceeding, the Company plans to vigorously defend against the allegations thereof. NOTE 12. STOCKHOLDERS’ EQUITY COMMON STOCK On March2, 2005, we changed our state of incorporation from the state of Nevada to the state of Delaware and changed the par value of our common stock from $0.001 per share to $0.0001 per share. All transactions have been restated to reflect this change. During the three months ended March31, 2005, we issued a total of 14,875,925 common shares and returned no common shares to treasury. We issued 6,518,987 shares for proceeds of $10.3 million in conjunction with a private placement offering and issued 7.0million shares in conjunction with the acquisition of American Vantage Media Corporation. We issued 712,338 shares at $2.16 to $2.27 per share for services rendered in connection with the private placement offering. During the three months ended March31, 2005, we issued 562,000 shares for the exercise of warrants at $.63 to $1.00 per share and 82,600 shares for the exercise of options at $.80 to $1.50 per share. During the three months ended March31, 2005, we issued a total of 3,549,076 warrants to purchase common stock at $1.58 to $2.78 per share, of which 2,086,076 were issued in conjunction with the private placement offering, and 1,463,000 were issued in conjunction with the transaction to acquire American Vantage Media Corporation, of which, 63,000 warrants were issued as part of the offering costs. During the three months ended March31, 2006, we issued 49,472 common shares related to the exercise of warrants for proceeds of $46,301. Additionally, during the three months ended March31, 2006, we issued 125,000 common shares related to the exercise of options for proceeds of $138,551. During the three months ended March31, 2006, we issued 10,000 common shares for services rendered. STOCK OPTIONS AND WARRANTS A summary of restated stock option and warrant activity, including options discussed in Note 12, follows: Options/Warrants Outstanding WeightedAverage Price December 31, 2005 34,951,798 $ 1.95 Granted 2,156,000 $ 1.92 Exercised (208,575 ) $ 1.23 Canceled (750,000 ) $ 2.25 March 31, 2006 36,149,223 $ 1.95 Options and warrants exercisable, March 31, 2006 27,530,769 $ 1.96 15 The following restated table summarizes significant ranges of outstanding and exercisable options and warrants as of March31, 2006: Options/warrants outstanding Averageremaining life (in years) Weightedaverage exercisepriceoptions and warrants outstanding Optionsandwarrants exercisable Weightedaverage exercisepriceoptions and warrants exercisable Under $1.50 6,514,840 3.4 $ 0.94 6,514,840 $ 0.94 $1.50 - $1.99 12,716,422 7.8 1.69 6,067,968 1.61 $2.00 - $2.99 13,928,711 5.4 2.35 12,133,711 2.37 $3.00 - $3.99 2,440,750 4.7 3.00 2,440,750 3.00 $4.00 + over 548,500 4.7 5.05 373,500 5.54 36,149,223 5.8 $ 1.95 27,530,769 $ 1.96 PRIVATE PLACEMENTS On March2, 2005, we entered into a securities purchase agreement with certain institutional investors related to the private placement of 6,518,987 shares of our common stock, par value $0.0001 per share, and five-year warrants to purchase 1,303,797 shares of common stock, half at an exercise price of $2.56 per share and half at an exercise price of $2.78 per share. The transaction closed on March3, 2005 and we realized gross proceeds of $10.3 million from the financing, before deducting commissions and other expenses. We agreed to register for resale the shares of common stock issued in the private placement and shares issuable upon exercise of warrants. Such registration statement became effective on May11, 2005. The fair value of the warrants was classified as equity in 2005 in accordance with EITF 00-19. In May 2005, we entered into a securities purchase agreement with certain institutional investors related to the private placement of 3,000,000 shares of our common stock and five-year warrants to purchase 270,000 shares of our common stock at an exercise price of $2.56 per share. The transaction closed on May20, 2005, and we realized gross proceeds of $5.25 million from the financing before deducting commissions and other expenses. The fair value of the warrants was classified as equity in 2005 in accordance with EITF 00-19. On December5, 2005, we entered into a securities purchase agreement with certain institutional investors related to the private placement of 16,000,000 shares of our common stock, par value $0.0001 per share, and five-year warrants to purchase 4,800,000 shares of common stock with an exercise price of $2.40 per share. The transaction closed on December6, 2005 and we realized gross proceeds of $32 million from the financing, before deducting commissions and other expenses. The proceeds from the offering will provide working capital to fund new ventures as well as content acquisitions. The fair value of the warrants was classified as equity in 2005 in accordance with EITF 00-19. NOTE 13. STOCK-BASED COMPENSATION We use the Black-Scholes method of valuation for share-based option awards. In valuing the stock options, the Black-Scholes model incorporates assumptions about stock volatility, expected term of stock options, and risk free interest rates. The valuation is reduced by an estimate of stock option forfeitures. We estimate the fair value of our stock options using the Black-Scholes option pricing model (the “Option Model”). The Option Model requires the use of subjective and complex assumptions, including the option’s expected term and the estimated future price volatility of the underlying stock, to determine the fair value of the share-based awards. We estimated option expected terms in 2006 based on the weighted average period of time that options granted are expected to be outstanding considering current vesting schedules. Beginning in 2006, the expected volatility assumption used in the Option Model changed from being based on historical volatility to implied volatility based on traded options on our stock in accordance with guidance provided in SFAS No. 123R and SAB 107. Prior to 2006, our measurement of expected volatility was based on the historical volatility of our stock. The risk-free interest rate used in the Option Model is based on the yield of U.S. Treasuries with a maturity closest to the expected term of our stock options. We have adopted several stock option plans, all of which have been approved by our shareholders, that authorize the granting of options to purchase our common shares subject to certain conditions. At March31, 2006, we had reserved 21million of our common shares for issuance of share-based compensation awards under our stock option plans. At March31, 2006, we have granted 8.8million share-based compensation awards outside of our stock option plans. Options are granted at the fair value of the shares underlying the options at the date of the grant and generally become exercisable over periods ranging from three to five years and expire in ten years. 16 We issued 2,156,000 options during the first quarter of 2006. The amount of share-based compensation expense recognized in the three months ended March31, 2006 is based on options issued prior to January1, 2006 and issued during the first quarter of 2006, and ultimately expected to vest, reduced for estimated forfeitures. SFAS No. 123R requires forfeitures to be estimated at the time of grant and revised, if necessary, in subsequent periods if actual forfeitures differ from those estimates. Total share-based restated compensation expense recognized for the three months ended March 31, 2006 was $0.9 million. For the three months ended March 31, 2006, no income tax benefit was recognized in the statement of earnings (loss) for share-based compensation arrangements. Management assessed the likelihood that deferred tax assets realization relating to future tax deductions from share-based compensation will be recovered from future taxable income and determined that a 100% valuation allowance was required due to uncertainty as to the recoverability of these items. We estimated share-based compensation expense using the Black-Scholes model with the following weighted average assumptions: ThreeMonthsEnded March 31, 2006 Restated (Note 2) Risk free interest rate 4.8 % Expected dividend yield — Expected volatility 59.0 % Expected life (in years) 5.7 A summary of restated stock option activity during the three months ended March31, 2006 is presented below: Shares WeightedAverage Price WeightedAverage RemainingContractual Life (In Years) AggregateIntrinsic Value December31, 2005 18,722,883 $ 1.79 Granted 2,156,000 $ 1.92 Exercised (125,000 ) $ 1.11 Canceled (750,000 ) $ 2.25 March31, 2006 20,003,883 $ 1.79 7.7 $ 4,642,361 Options exercisable, March31, 2006 11,385,429 $ 1.70 6.5 $ 4,163,747 Pro Forma Information Under SFAS No. 123 for Periods Prior to Fiscal 2006 At March31, 2005, we accounted for stock options under the recognition and measurement principles of APB Opinion No.25, “Accounting for Stock Issued to Employees,” and related Interpretations. Prior to the implementation of SFAS No. 123R, stock-based employee compensation expense was not generally reflected in net income, as all options granted had an exercise price equal to the market value of the underlying common stock on the date of grant. The following table illustrates the effect on net income and earnings per share if we had applied the fair value recognition provisions of SFASNo. 123R to stock-based employee compensation for the three months ended March31, 2005: ThreeMonthsEnded March31, 2005 Net loss as reported $ (2,232,323 ) Compensation cost at fair value (176,520 ) Pro forma net loss $ (2,408,843 ) Basic and diluted net loss per share As reported $ (0.08 ) Pro forma $ (0.09 ) 17 The pro forma compensation cost recognized for the grant date fair value of the stock options granted during the three months ended March31, 2005 was estimated using the Black-Scholes model with the following weighted-average assumptions: ThreeMonthsEnded March31, 2005 Risk free interest rate 3.7 % Expected dividend yield — Expected volatility 60 % Expected life (in years) 1 to 10 years NOTE 14. LOSS PER SHARE Basic loss per share is computed by dividing net loss by the weighted average number of common shares outstanding for the period. Diluted loss per share reflects the potential dilution that could occur if options and warrants were exercised or converted into common stock. Shares attributable to the exercise of outstanding options and warrants that are anti-dilutive are excluded from the calculation of diluted loss per share. The effects of the potentially dilutive securities (options and warrants that are outstanding) were not included in the computation of diluted loss per share for the three months ended March 31, 2006 and 2005, since to do so would have been antidilutive. ITEM2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion of our financial condition and results of operations should be read in conjunction with the financial statements and notes thereto contained in this report. The discussion contains forward-looking statements that relate to future events or our future financial performance that involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements to be materially different from those expressed or implied by the forward-looking statements. For additional information concerning these factors, see the information under the caption “Business Risk Factors” in our annual report on Form 10-K for the year ended December 31, 2005. OVERVIEW Genius Products, Inc. (“we”, “our” or the “Company”) is an entertainment company that produces, publishes, licenses and distributes films, videos and music on digital versatile discs, or DVDs, universal mini discs, or UMDs, and compact discs, or CDs, under a variety of branded and non-branded names. Our products are sold at traditional, direct response, mail order and internet retailers nationwide and, to a lesser extent, internationally. We sell our own proprietary content, license content from third parties and distribute content for third parties for a fee. We currently have U.S. home video distribution rights to selected films and will have the exclusive U.S. home video distribution rights to feature film and direct-to-video releases owned or controlled by The Weinstein Company (“TWC”), a new film company created by Robert and Harvey Weinstein (as discussed below) upon closing of our transaction with TWC. We have released the following four TWC titles on DVD: (i)Derailed, starring Jennifer Aniston and Clive Owen on March21; (ii)Wolf Creek, an Australian horror film, on April11; (iii)Mrs.Henderson Presents, starring Judi Dench and Bob Hoskins, on April18; and (iv)Hoodwinked, an updated retelling of the classic story of Red Riding Hood with the voices of Anne Hathaway, Glenn Close and Jim Belushi, on May2. Upcoming TWC films planned for home video release by us include: Doogal, with the voices of Whoopi Goldberg, Jimmy Fallon, William H. Macy and Jon Stewart; Transamerica, starring Felicity Huffman, winner of the Golden Globe Award for best actress; The Matador, starring Pierce Brosnan; The Libertine, starring Johnny Depp; Scary Movie 4, and Lucky Number Slevin, starring Bruce Willis. We will also release content on DVD for Rainbow Media and the Independent Film Channel or IFC. We seek to leverage our increasing market share and retail sales volumes from our new relationship with The Weinstein Company to improve the distribution and sale of our owned, licensed and distributed content. We currently own or have the rights to publish DVDs and audio CDs under the trademarked brands described in the following table. These brands include both proprietary and licensed brands. We work with a broad range of retail outlets including Wal-Mart, Best Buy, Target, Blockbuster, Movie Gallery, Netflix and Amazon.com to implement our specialized distribution strategy that consists of in-store displays that highlight our brands and promote our products that relate to these brands. We call our specialized distribution strategy our Branded Distribution Network. We customize our displays and promotions based upon the buying patterns, habits and demographics of the consumers. As we add more content to our libraries, we intend to acquire, license, develop or distribute products with credible value and brand them for relevance to the consumer. We attempt to limit financial exposure through: (i) detailed return on investment, or ROI, analysis on potential acquisitions of new content and (ii) our newly implemented vendor managed inventory system that provides us a scalable infrastructure and cost effective technology to manage the supply chain process. Our brands and products are described below. 18 Licensed Brands and Trademarks AMC Monsterfest™ AMC TV for Movie People™ AMC® Movies Bazooka® Genius Entertainment® Hollywood Classics™ IFILM® National Lampoon® Sundance Channel Home Entertainment™ TV Guide® Selected Owned or Licensed Content Berliner Film Company J Horror Library(through Horizon Entertainment and Pony Canyon Inc.) Jillian Michaels NBC News Presents Wellspring Library Selected Distributed Content Brandissimo! Bauer Martinez Entertainment IFC Legend Films Library Liberation Entertainment Library Pacific Entertainment Peace Arch Entertainment Porchlight Entertainment Shorts Play Shorts Play Extreme Tartan Video USA The Weinstein Company Licensed Music Brands Ansel Adams Baby Genius® * Beatrix Potter™ Curious George® Guess How Much I Love You™ Jay Jay the Jet Plane® Kid Genius® * My Little Pony® Paddington Bear™ Raggedy Ann and Andy™ Rainbow Fish™ Spot the Dog™ The Little Tikes® * The Snowman™ Tonka® Wee Worship™ * * See recent strategic transactions below Consistent with other retail product distributors, we experience some degree of sales seasonality. Excluding the impact of acquisitions and new content agreements, our second quarter (period ending June30) is typically the lowest sales period and our fourth quarter the highest. We have also historically experienced higher returns during the first two quarters than during the last two quarters. However, our historic changes in revenues may not be indicative of future trends and may not track industry seasonality norms. In addition, we are currently placing a higher focus on our branded and proprietary business and less of a focus on non-branded, value priced products compared to prior years. This change in focus may also affect the fluctuation in our quarterly results. We do not report our different product lines as segments because we do not allocate our resources among product lines nor do we measure performance by product line. We do not maintain discrete financial information regarding product lines. Our sales, marketing and product development efforts among our different product lines are supported by one integrated group of individuals. Additionally, our warehousing costs also reflect support of all product lines and as such cannot be segmented. Recent Severance On February20, 2006 we announced that Wellspring Media’s (“Wellspring”) home entertainment distribution operations will transfer to our facility located in Santa Monica, California and that Wellspring will no longer distribute films theatrically. The primary goal of this corporate realignment is to improve our operating efficiencies. We estimated that we would incur costs of approximately $450,000 in connection with this action. These costs consist primarily of employee severance arrangements and other related expenses. We expect to pay these costs and substantially complete the reorganization by May 2006. 19 Recent Strategic Transactions The Weinstein Company Transaction: On December5, 2005, we, The Weinstein Company LLC, a Delaware limited liability company (“TWC”), and The Weinstein Company Holdings LLC, a Delaware limited liability company (such company or another company designated by TWC pursuant to the Agreement (as defined below), the “Distributor”), entered into a Master Contribution Agreement (the “Agreement”) in connection with the formation of a new venture to exploit the exclusive U.S. home video distribution rights to feature film and direct-to-video releases owned or controlled by TWC (the “Transaction”). Under the terms of the Agreement, at the closing of the Transaction (“Closing”) we will contribute to the Distributor substantially all of our assets, employees and existing businesses and certain liabilities, and the Distributor will hold a distribution agreement from TWC entitling it to distribute in the United States, and receive a distribution fee on, all filmed entertainment for which TWC owns or controls U.S. home video distribution rights. The Distributor will be 70% owned by TWC or its affiliates and 30% owned by us. Our interest in the Distributor will consist of Class G Units representing a 30% membership interest in the Distributor, and the interest of TWC or its affiliates will consist of Class W Units representing a 70% membership interest in the Distributor. The 70% interest in the Distributor held by TWC or its affiliates will be redeemable, at their option at any time from one year after the Closing, for up to 70% of our outstanding common stock, or with their approval, cash. On April26, 2006, we, TWC, The Weinstein Company Holdings LLC and The Weinstein Company Funding LLC entered into a Second Amendment to the Master Contribution Agreement (the “Second Amendment”). The Second Amendment amends the Master Contribution Agreement, dated as of December5, 2005, as amended by the first Master Contribution Agreement on March15, 2006 (the “First Amendment”), by and among the parties, and provides that The Weinstein Company Funding LLC (rather than the Weinstein Company Holdings LLC) will become the “Distributor” from and after the closing of the transactions contemplated by the Agreement. Commencing on December5, 2005 through the Closing, we are operating under an interim distribution agreement with TWC and are recording the results from titles we first released for TWC in March 2006 in our financial statements. On or prior to Closing, the Distributor will adopt an Amended and Restated Limited Liability Company Agreement (the “LLC Agreement”) in the form agreed to by the parties. The Distributor, which will be renamed Genius Products, LLC, will operate the new distribution business and our existing businesses, and continue to operate under the LLC Agreement following the Closing. At the Closing, we will also issue to TWC 100 shares of Series W Preferred Stock in us. The Series W Preferred Stock will provide TWC or its permitted transferees with (a)the right to elect five of the seven directors on our Board of Directors, (b)majority voting power over other actions requiring approval of our stockholders, and (c)the right to approve certain specified actions by the Company. The Series W Preferred Stock will have no rights to receive dividends and minimal liquidation value. On or prior to the Closing, we will amend and restate our Certificate of Incorporation to, among other things, provide for the designation of the Series W Preferred Stock. At the Closing, we and TWC will also enter into a Registration Rights Agreement pursuant to which we will register for resale our shares of common stock issuable upon redemption of TWC’s Class W Units in the Distributor. Sale of Baby Genius: On December31, 2005, we entered into an Asset Purchase Agreement (the “Asset Purchase Agreement”) with Klaus Moeller, who was our founder and formerly our CEO. Under the Asset Purchase Agreement, we agreed to sell to Mr.Moeller all of our rights, title and interest in and to the following assets (the “Assets”), subject to the terms, conditions and limitations set forth in the Asset Purchase Agreement: • Audio and audiovisual works entitled “Baby Genius”; • Audio and audiovisual works entitled “Kid Genius”; • Audio and audiovisual works entitled “Little Tikes”; • Audio works entitled “Wee Worship”; and • Related intellectual property, agreements, documents and instruments. Subject to limited exceptions, Mr.Moeller agreed to assume any and all obligations for royalties, advances, reporting requirements, and all other obligations of any kind arising out of or in connection with all talent agreements, producer agreements, and any and all other agreements relating to the Assets and due after the signing of the Asset Purchase Agreement. 20 The purchase price for the Assets was $3 million, payable as follows: • $250,000 in cash on signing; • $750,000 by means of a secured promissory note due and payable in full, together with all accrued interest, on January30, 2006, bearing interest at the rate of 4.5%per annum; and • $2 million by means of a secured promissory note due and payable in full, together with all accrued interest, on the fifth anniversary of the closing date, bearing interest at the rate of 4.5%per annum. We will continue to distribute Baby Genius, Little Tikes and Wee Worship DVDs and music CDs and all new products under these brands. Under the distribution agreement, we will receive a distribution fee and recoup all of our expenses. The $3 million purchase price was determined by negotiations between the parties and our assessment of the reasonable value of the Assets and the distribution arrangement. In conjunction with this transaction we recorded a gain on sale in the amount of $1,351,710, a note receivable in the amount of $1,712,353 representing the present value of a $2 million secured promissory note that we received in this transaction and a deferred gain of $1,212,353. We will recognize the deferred gain based upon the relative percentage of revenue we generate in each period relative to the total revenue expected to be generated over the term of the distribution agreement. During the quarter ended March31, 2006, we recognized $40,267 of this gain. We have received payment in full for the secured promissory note, due on January30, 2006, in the amount of $750,000, plus interest. Purchase of AVMC: On March21, 2005, we completed the acquisition of American Vantage Media Corporation, or AVMC, a subsidiary of American Vantage Companies, or AVC. The acquisition was completed through an agreement and plan of merger which provided for the issuance to AVC of (i)7,000,000 shares of our common stock and (ii)warrants to purchase 1,400,000 shares of our common stock, half at an exercise price of $2.56 per share and half at an exercise price of $2.78 per share, plus our assumption of approximately $15.2 million in liabilities of AVMC. A subsidiary of AVMC is Wellspring Media, Inc., which owns the rights to a substantial film library. The Wellspring film library has approximately 700 titles of independent and art-related films, documentaries and holistic living programs that we plan to expand through acquisition and distribution agreements with content providers. CRITICAL ACCOUNTING POLICIES ALLOWANCE FOR SALES RETURNS AND DOUBTFUL ACCOUNTS. The allowance for doubtful accounts and provision for sales returns includes management’s estimate of the amount expected to be uncollectible or returned on specific accounts and losses or returns on other accounts as yet to be identified included in accounts receivable. In estimating the allowance component for unidentified losses and returns, management relies on historical experience and takes into account current information obtained from retailers including retail sell-through data and retail inventory data as available. The amounts we will ultimately realize could differ materially in the near term from the amounts estimated in arriving at the allowance for doubtful accounts and provision for sales returns in the accompanying financial statements. INVENTORIES. Inventories consist of raw materials and finished goods and are valued at the lower of cost or market. Cost is determined on a first-in-first-out method of valuation. The Company regularly monitors inventory for excess or obsolete items and makes any valuation corrections when such adjustments are needed. LONG-LIVED ASSETS. Property and Equipment: Property and equipment purchases are recorded at cost and are depreciated and amortized over the estimated useful lives of the assets (three to seven years generally) using the straight-line method. Production Masters: Music production masters are stated at cost net of accumulated amortization. Costs incurred for music production masters, including licenses to use certain classical compositions, royalties, and recording and design costs, are capitalized and amortized over a three or seven year period using the straight-line method from the time a title is initially released. All exploitation costs, including print and advertising (P&A) costs associated with our theatrical department, are expensed as incurred. Film Library: We capitalize the costs of production and acquisition of film libraries. Costs of production include costs of film and tape conversion to DLT master format, menu design, authoring and compression. These costs are amortized to direct operating expenses in accordance with Statement of Position (“SOP”) 00-2, “Accounting by Producers or Distributors of Films”, using the individual film forecast method over a period of ten years. Costs are stated at the lower of unamortized film costs or estimated fair value. For acquired film libraries, ultimate revenue includes estimates over a period not to exceed ten years. Management regularly reviews and revises when necessary its ultimate revenue and cost estimates, which may result in a change in the rate of amortization of film costs and/or a write-down of all or a portion of the unamortized costs of the library to its estimated fair value. No assurances can be given that unfavorable changes to revenue and cost estimates will not occur, which may result in significant write-downs affecting our results of operations and financial condition. 21 Goodwill: We evaluate the carrying value of goodwill as of December31 of each year and between annual evaluations if events occur or circumstances change that would more likely than not reduce the fair value of the reporting unit below its carrying amount. Such circumstances could include, but are not limited to: (1)a significant adverse change in legal factors or in business climate, (2)unanticipated competition, or (3)an adverse action or assessment by a regulator. When performing the impairment review, we determine the carrying amount of each reporting unit by assigning assets and liabilities, including the existing goodwill, to those reporting units. A reporting unit is defined as an operating segment or one level below an operating segment (referred to as a component). A component of an operating segment is deemed a reporting unit if the component constitutes a business for which discrete financial information is available, and segment management regularly reviews the operating results of that component. To evaluate whether goodwill is impaired, we compare the fair value of the reporting unit to which the goodwill is assigned to the reporting unit’s carrying amount, including goodwill. We determine the fair value of each reporting unit using the present value of expected future cash flows for that reporting unit. If the carrying amount of a reporting unit exceeds its fair value, the amount of the impairment loss must be measured. The impairment loss would be calculated by comparing the implied fair value of reporting unit goodwill to its carrying amount. In calculating the implied fair value of the reporting unit goodwill, the fair value of the reporting unit is allocated to all of the other assets and liabilities of that unit based on their fair values. The excess of the fair value of a reporting unit over the amount assigned to its other assets and liabilities is the implied fair value of goodwill. An impairment loss would be recognized when the carrying amount of goodwill exceeds its implied fair value. Long-lived assets are reviewed annually for impairment and whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. An impairment loss is recognized when the undiscounted cash flows estimated to be generated by the asset are less than the carrying amount of the asset. REVENUE RECOGNITION. Revenue from the sale or licensing of films are recognized upon meeting all recognition requirements of SOP 00-2 and Staff Accounting Bulletin (“SAB”) No. 104, “Revenue Recognition”. Revenues are recorded upon the receipt of goods by the customer for titles that do not have a “street date” (when it is available for sale by the customer). If a title has a street date, we recognize the initial shipment as revenue on that date and all subsequent shipments after street date are recognized as revenue upon receipt of goods by the customer. Under revenue sharing arrangements, rental revenue is recognized on or after the street date and when we are entitled to receipts and such receipts are determinable. Costs of sales and an allowance for returns are recorded at the time of revenue recognition. The allowance for returns calculation is based upon an analysis of historical customer and product returns performance as well as current customer inventory data as available. Updates to the returns calculation are performed quarterly. Revenues from the theatrical release of films are recognized at the time of exhibition based on our participation with box office receipts. Revenues from royalties are recognized when received. Revenues from licensing are recognized when the title is available to the licensee. Cash payments received are recorded as deferred revenue until all the conditions of revenue recognition have been met. Long-term, non-interest bearing receivables are discounted to present value. INCOME TAXES. For the first three months ended March 31, 2006, the Company recognized a tax benefit of approximately $2.69 million, which was substantially offset by a valuation allowance of $2.64 million. As a result, the Company recorded $0.05 million of tax benefits attributable to the liability recognized from the purchase accounting in connection with the Wellspring acquisition. The Company currently has a full valuation allowance on its deferred tax assets and has recorded a net deferred tax liability relating to the purchase accounting in connection with the Wellspring acquisition. Based on the Company’s assessment of all available evidence, the Company concluded that it is not more likely than not that its deferred tax assets will be realized. Management will continue to monitor the future recoverability of the tax assets which have a full valuation allowance as of March 31, 2006. Pursuant to Internal Revenue Code Sec. 382 and 383, certain changes in the ownership structure (common stock issuances in the case of Genius Products, Inc.) may partially or fully limit future use of net operating losses and tax credits available to offset future taxable income and future tax liabilities, respectively. The Company’s net operating loss carryforwards are subject to substantial annual limitations due to change in ownership structure occurred prior to December 31, 2005. 22 LOSS PER SHARE. Basic EPS is calculated using income available to common stockholders divided by the weighted average of common shares outstanding during the year. Diluted EPS is similar to Basic EPS except that the weighted average of common shares outstanding is increased to include the number of additional common shares that would have been outstanding, from the exercise of dilutive options or warrants. The treasury stock method is used to calculate dilutive shares, reducing the gross number of dilutive shares by the number of shares purchasable from the proceeds of the options and warrants assumed to be exercised. ACCOUNTING CHANGES. In May2005, the FASB issued Statement of Financial Accounting Standards (“SFAS”) No.154, “Accounting Changes and Error Corrections” (“SFAS No.154”), an amendment to Accounting Principles Bulletin Opinion No.20, “Accounting Changes” (“APB No.20”), and SFAS No.3, “Reporting Accounting Changes in Interim Financial Statements”. Though SFAS No.154 carries forward the guidance in APB No.20 and SFAS No.3 with respect to accounting for changes in estimates, changes in reporting entity, and the correction of errors, SFAS No.154 establishes new standards on accounting for changes in accounting principles, whereby all such changes must be accounted for by retrospective application to the financial statements of prior periods unless it is impracticable to do so. SFAS No.154 is effective for accounting changes and error corrections made in fiscal years beginning after December15, 2005, with early adoption permitted for changes and corrections made in years beginning after May2005. We implemented SFAS No.154 in our fiscal year beginning January1, 2006. RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS In February 2006, the FASB issued SFAS No.155, “Accounting for Certain Hybrid Financial Instruments”, which amends SFAS No.133, “Accounting for Derivatives Instruments and Hedging Activities” and SFAS No.140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishment of Liabilities”. SFAS No.155 amends SFAS No.133 to narrow the scope exception for interest-only and principal-only strips on debt instruments to include only such strips representing rights to receive a specified portion of the contractual interest or principal cash flows. SFAS No.155 also amends SFAS No.140 to allow qualifying special-purpose entities to hold a passive derivative financial instrument pertaining to beneficial interests that itself is a derivative instrument. We are currently evaluating the impact of this new Standard but believe that it will not have a material impact on our financial position, results of operations, or cash flows. This Statement is effective for all financial instruments acquired or issued after the beginning of an entity’s first fiscal year that begins after September15, 2006. RESULTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 Revenues: Revenues for the first quarter ended March31, 2006 were composed primarily of sales of The Weinstein Company (“TWC”) title, Derailed, sales of branded and proprietary products including branded classic movies and television shows on DVD as well as non-branded classic movies and television shows on DVD, and Wellspring titles from AVMC. Gross revenues increased $34.0 million during the first quarter ended March31, 2006 to $36.8 million, as compared to $2.8 million during the comparable prior year period. Sales returns, discounts and allowances increased $8.6 million during the first quarter ended March31, 2006 to $8.8 million, as compared to $0.2 million during the comparable prior year period. The increase primarily resulted from the increase in sales from the video release of TWC’s Derailed. Additionally, there has been an industry trend towards an increasing percentage of returns for the sale of DVD’s. The provision for sales returns and allowances is calculated in accordance with historical averages and industry changes, but may vary in the future based on customer and product mix. Net revenues increased $25.3 million during the first quarter ended March31, 2006 to $27.9 million as compared to $2.6 million during the comparable prior year period, primarily due to the increase in sales of DVDs from the release of Derailed. Costs and expenses: For the restated three months ended March 31, 2006, we revised the presentation of advertising and marketing expenses to reclassify these amounts from operating expenses to cost of revenues. This conforms to the presentation in the annual report on Form 10-K for the year ended December 31, 2006. 23 Cost of Revenues: Cost of revenues consists primarily of the cost of products sold to customers, packaging and shipping costs, amortization of production masters, advertising and marketing, and royalties paid on sales of licensed products. Generally, cost of revenues increased as a result of the increased sales. We include remittances to TWC in cost of revenues. Under our interim distribution agreement with TWC, we record remittances to TWC based upon net revenues we receive from sales of TWC titles released on DVD (net of reserves and allowances), deduct our distribution fee, deduct cost of goods sold (including manufacturing expenses), deduct certain marketing expenses, and record the remaining balance as a remittance to licensor under cost of revenues. Total cost of revenues increased $26.1 million during the quarter ended March31, 2006 to $28.8 million, as compared to $2.7 million during the comparable prior period. The increase primarily resulted from an increase in video and DVD sales, primarily due to the video release of TWC’s Derailed during the quarter ended March31, 2006. Cost of revenues related to Derailed include the remittance to The Weinstein Company and the related product costs. Operating Expenses: Operating expenses increased by $3.5 million during the quarter ended March31, 2006 to $5.6 million, as compared to $2.1 million during the comparable prior period. The increase was primarily due to increased payroll, rent, and utilities as a result of the acquisition of AVMC, increased payroll and overhead to support the increased sales volume anticipated as part of the new relationship with The Weinstein Company, increased transaction costs including investment banking, audit and legal fees of $0.6 million related to the transaction announced with The Weinstein Company, severance costs associated with employees and outside consultants of $0.7 million and warrants and options expense associated with compensation to certain employees and outside consultants of $1.0 million. General and administrative expenses were 20.4% of net revenues for the quarter ended March 31, 2006 compared to 82.7% for the quarter ended March 31, 2005. On December31, 2005, we sold to Klaus Moeller, our founder and former Chief Executive Officer, all of our rights, title and interest in and to our “Baby Genius”, “Kid Genius”, “Little Tikes” and “Wee Worship” lines of business for a total purchase price of $3 million. The purchase price was payable as follows: • $250,000 in cash on signing; • $750,000 by means of secured promissory note due and payable in full, together with all accrued interest, on January30, 2006, bearing interest at the rate of 4.5%per annum; and • $2 million by means of a secured promissory note due and payable in full, together with all accrued interest, on the fifth anniversary of the closing date, bearing interest at a rate of 4.5%per annum. In conjunction with this transaction we recorded a gain on sale in the amount of $1,351,710 and recorded a note receivable in the amount of $1,712,353 representing the present value of a $2 million secured promissory note that we received in this transaction and a deferred gain of $1,212,353. We have subsequently received payment in full of the secured promissory note, due on January30, 2006, in the amount of $750,000, plus interest. We will recognize the deferred gain based upon the relative percentage of revenue we generate in each period relative to the total revenue expected to be generated over the term of the distribution agreement. For the quarter ended March31, 2006, we recognized a gain of $40,267 relating to the deferred gain of $1.2 million at December31, 2005. We had interest and other expense of $237,947 during the quarter ended March31, 2006 as compared to $5,840 of interest expense for the comparable prior period. As result of the foregoing, the net loss increased $4.5 million during the quarter ended March31, 2006, to $6.7 million as compared to $2.2 million during the comparable prior period. LIQUIDITY AND CAPITAL RESOURCES Net cash used in operations during the three months ended March31, 2006 was $6.8 million, primarily due to the net loss of $6.7 million, increases in accounts receivable and inventories, offset by increases in accounts payable, deferred revenue, remittance to licensor, and allowance for doubtful accounts and provision for returns. These changes are primarily related to the release of two TWC titles, Derailed and
